Exhibit 10.5


TENNANT COMPANY
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on
________ ___, 2008 by and between Tennant Company, a Minnesota corporation (the
“Company”), and [NAME], a resident of Minnesota (“Executive”).


Recitals


A.           Executive is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Company and its shareholders.


B.           It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company.


C.           It is desirable and in the best interests of the Company and its
shareholders to protect confidential, proprietary and trade secret information
of the Company, to prevent unfair competition by former executives of the
Company following separation of their employment with the Company and to secure
cooperation from former executives with respect to matters related to their
employment with the Company.


NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:


1.           Term.  This Agreement shall commence on the date of this Agreement
and shall continue in effect until the earlier of the Expiration Date as defined
below or the occurrence of a Change in Control as defined in the Management
Agreement attached hereto as Exhibit B (the “Term”).  The initial Expiration
Date shall be December 31, 2010. Thereafter, this Agreement shall be
automatically extended for successive one-year periods, and the Expiration Date
shall be the last day of each successive one-year period, except that this
Agreement shall not be extended if either party gives written notice to the
other party at least 60 days prior to the Expiration Date that such party elects
not to extend the Term.  During the Term, the Company shall employ Executive,
and Executive shall remain in the employ of the Company, upon the terms and
conditions set forth in this Agreement, until such employment is terminated in
accordance with Section 4 below.  If Executive remains employed by the Company
after the Term ends, such continued employment shall be on such terms and
conditions as may be agreed to from time to time by the parties.

--------------------------------------------------------------------------------




2.           Position and Duties.


(a)           Employment with the Company.  During Executive’s employment with
the Company hereunder, Executive shall initially hold the position of [TITLE] or
such additional or alternative positions of an executive nature, and shall
perform such duties and responsibilities associated with such positions, as the
Chief Executive Officer of the Company shall assign to Executive from time to
time consistent with Executive’s qualifications and experience.


(b)           Performance of Duties and Responsibilities.  Executive shall serve
the Company faithfully and to the best of Executive’s ability and shall devote
full working time, attention and efforts to the business of the Company during
Executive’s employment with the Company.  While Executive is employed by the
Company hereunder, Executive shall not accept other employment with or engage in
or render services to any other business enterprise, except that Executive may
participate in charitable activities and personal investment activities to a
reasonable extent, and Executive may serve as a director of business
organizations subject to any guidelines for such directorships that may be
established by the Company from time to time, so long as such activities and
directorships do not interfere with the performance of Executive’s duties and
responsibilities to the Company.  Executive hereby represents and confirms that
Executive is under no contractual or legal commitments that would prevent
Executive from fulfilling Executive’s duties and responsibilities as set forth
in this Agreement.


3.           Compensation.  While Executive is employed by the Company hereunder
during the Term, Executive shall receive the following compensation and
benefits:


(a)           Base Salary.  The Company shall pay to Executive for services
performed on an annual basis such Base Salary as the Compensation Committee
shall from time to time determine, prorated for any partial year of employment
and payable in accordance with the Company’s normal payroll policies and
procedures.  At the beginning of each fiscal year of Executive’s employment with
the Company during the Term, the Board and/or the Compensation Committee shall
conduct an annual review of Executive’s performance and Base Salary to determine
whether an adjustment to Executive’s Base Salary should be made.  In no event
shall Executive’s Base Salary be decreased in any fiscal year during the Term by
more than 15% of the Base Salary paid to Executive for the immediately preceding
fiscal year.


(b)           Incentive Compensation.  Executive shall be entitled to
participate in the STIP, subject to the terms of such plan and as such plan may
be amended from time to time.


(c)           Employee Benefits.  The Company shall provide to Executive and
Executive’s dependents such medical, dental and life insurance and disability,
retirement savings, vacation, sick leave and other employee and fringe benefits
as are provided from time to time by the Company to its senior executives and
their
- 2 -

--------------------------------------------------------------------------------


dependents, in accordance with the general benefits practices of and the
eligibility and other terms and conditions of the applicable benefit plans and
programs of the Company then in effect.


(d)           Expenses.  The Company shall reimburse Executive for all
reasonable and necessary out-of-pocket business, travel and entertainment
expenses incurred by Executive in the performance of Executive’s duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.


4.           Termination of Employment.   The Executive’s employment with the
Company hereunder shall terminate and be effective:


(a)           on the date set forth in a written notice from the Company to
Executive of the termination of Executive’s employment, which date shall be at
least three business days following the date of such notice;


(b)           upon Executive’s abandonment of employment;


(c)           upon receipt by the Company of written notice from Executive of
Executive’s resignation;


(d)           upon Executive’s Disability; or


(e)           upon Executive’s death.


Any notice pursuant to Section 4(a) or 4(c) shall, as applicable, specify
whether such termination by the Company is with or without Cause, or resignation
by Executive is with or without Good Reason, and, if with Cause or Good Reason,
shall set forth in reasonable detail the basis therefor.  Upon termination of
employment, Executive shall receive, in addition to any amounts owed pursuant to
Section 5 of this Agreement, any Base Salary, earned and unused vacation time,
and STIP for the preceding year, to the extent such amounts are fully earned but
unpaid as of the Termination Date, in accordance with the Company’s payroll
practices and any applicable plans or programs.


5.           Payments upon Involuntary Termination or Resignation for Good
Reason. If Executive’s employment terminates during the Term by reason of (x) an
Involuntary Termination by the Company without Cause or (y) the resignation of
Executive for Good Reason such that Executive’s Termination Date occurs within
one year of the first occurrence of a condition giving rise to Good Reason as
set forth in Section 11(i)(i) or (ii), then the Company shall provide to
Executive the benefits set forth in Section 5(a) below, subject to the
limitations and conditions in Sections 5(b) and 8:
- 3 -

--------------------------------------------------------------------------------




(a)           Severance Benefits.  If Executive’s employment terminates during
the Term by reason of an Involuntary Termination by the Company without Cause or
a resignation by the Executive for Good Reason, then:


(i)           The Company shall pay to Executive, in accordance with the
Company’s regular payroll practices, Executive’s then-current Base Salary for a
period of 12 consecutive months after the Termination Date.


(ii)           If the Termination Date is any day other than the last day of the
STIP plan year, the Company shall pay to Executive an amount equal to a pro rata
portion (based on the number of days in the STIP plan year occurring on or
before, and after, the Termination Date) of the award that would have been
payable to Executive under the STIP based on actual performance of objectives
under the STIP for such plan year had Executive remained employed for the entire
plan year; provided, however, that such award amount (before pro ration) shall
not exceed an award based on target performance.  The payment shall be made on
the date awards under the STIP for such plan year are or would have been paid to
other participants in the STIP, but in any event not later than 2-1/2 months
after the end of such plan year.


(iii)           If Executive (and/or Executive’s covered dependents) is eligible
and properly elects under COBRA to continue group medical, group dental, and/or
basic group life insurance coverage, as in place immediately prior to the
Termination Date, the Company shall continue to pay the Company’s portion of any
such premiums or costs of coverage for a period of up to 12 months following the
Termination Date.  The Company will stop paying its portion of the medical,
dental and/or life insurance premiums, as applicable, prior to the end of the
12-month period if Executive (and Executive’s covered dependents) is no longer
eligible for COBRA coverage or fails to timely pay the employee portion of such
premiums.  All Company-provided medical, dental and/or life premiums under this
Section 5(a)(iii) shall be paid directly to the insurance carrier or other
provider.


(b)            Limitations.  Notwithstanding anything above to the contrary, the
benefits payable to Executive under Section 5(a)(i) shall not exceed two times
the lesser of:


 
(i)
The Code § 401(a)(17) compensation limit for the year in which the Termination
Date occurs; or



 
(ii)
Executive’s annual compensation (as defined in Treas. Reg. § 1.415-2(d)) for
services to the Company for the calendar year prior to the calendar year in
which the Termination Date occurs.



- 4 -

--------------------------------------------------------------------------------


(c)           Excess Lump Sum Payment.  If application of the maximum
limitations under Section 5(b) results in a reduction of the severance amount
that would otherwise be payable under Section 5(a)(i), then the Company shall
pay to Executive the difference between the amount payable under Section 5(a)(i)
and the maximum amount payable after application of Section 5(b).  Such excess
shall be payable in a cash lump sum no later than 2 1/2 months after the
Termination Date.


(d)           No Deferral of Compensation.  The Company and Executive
intend  Sections 5(a)(i) and 5(b) to be a “separation pay plan due to
involuntary separation from service” under Treas. Reg. §
1.409A-1(b)(9)(iii).  The parties also intend that the Company’s payments under
Sections 5(a)(ii) and 5(c) will not be considered a deferral of compensation by
application of Treas. Reg. § 1.409A-1(b)(4).  The parties further intend that
the Company’s payments of insurance premiums under Section 5(a)(iii) will not be
considered a deferral of compensation by application of Treas. Reg. §
1.409A-1(a) and § 1.409A-1(b)(9)(v).


6.           Payments in the Case of Death or Disability.  If Executive’s
Termination of Employment is due to Executive’s death or Disability, the Company
shall pay to Executive (or Executive’s legal representative), in accordance with
the Company’s regular payroll practices, Executive’s current Base Salary through
and including the last day of the calendar month in which the Termination Date
occurs.


7.           Other Agreements.


(a)           Employee Agreement.  At the same time as they sign this Agreement,
the parties are entering into the Employee Agreement attached hereto as
Exhibit A.


(b)           Management Agreement.  At the same time as they sign this
Agreement, the parties are entering into the Management Agreement attached
hereto as Exhibit B.


8.           Withholding of Taxes, Other Limitations.


(a)           Taxes.  All payments to Executive hereunder are subject to
withholding of income and employment taxes and all other amounts required by
law.  Employee shall be solely responsible for the payment of all taxes due and
owing with respect to wages, benefits and other compensation provided hereunder.


(b)           Offsets.  Notwithstanding any other provision of this Agreement,
any payments required by Section 5 shall be reduced by any severance pay that
Executive is eligible to receive from the Company, its subsidiaries or its
successors under any policy, plan or agreement of the Company, other than this
Agreement (“Other Severance Pay”), in the event of the Company’s termination of
Executive’s employment with the Company.


(c)           Release Requirement.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to make any payments to Executive
- 5 -

--------------------------------------------------------------------------------


 under Section 5 hereof unless Executive shall have signed a release of claims
in favor of the Company in a form to be prescribed by the Company, all
applicable consideration periods and rescission periods provided by law shall
have expired and Executive is in strict compliance with the terms of this
Agreement and the Employee Agreement as of the dates of the payments.


(d)           Effect of Management Agreement.  If a termination of employment
occurs upon or after the expiration of the Term of this Agreement, Executive
shall not be entitled to receive any compensation or benefits under this
Agreement, but may be entitled to compensation and benefits, if any, in
accordance with the terms and conditions of the Management Agreement.


(e)           Code Section 409A.  This Agreement is intended to satisfy, or be
exempt from, the requirements of Code § 409A(a)(2), (3) and (4), including
current and future guidance and regulations interpreting such provisions, and
should be interpreted accordingly.


(f)           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment or other benefit provided for in Section 5 by seeking
employment with another employer or otherwise; nor shall the amount of any
payment or other benefit provided for in Section 5 be reduced by any
compensation earned by Executive as the result of Executive’s subsequent
employment by another employer, except as otherwise expressly provided in this
Agreement.


9.           Return of Property.  Upon termination of Executive’s employment
with the Company, Executive shall promptly deliver to the Company any and all
Company records and any and all Company property in Executive’s possession or
under Executive’s control, including without limitation manuals, books, blank
forms, documents, letters, memoranda, notes, notebooks, reports, printouts,
computer disks, computer tapes, electronic media, source codes, data, tables or
calculations and all copies thereof, documents that in whole or in part contain
any trade secrets or confidential, proprietary or other secret information of
the Company and all copies thereof, and keys, access cards, access codes,
passwords, credit cards, computers, telephones and other electronic equipment
belonging to the Company.


10.           Directors’ and Officers’ Indemnification; Stock Based
Compensation.  While Executive is employed by the Company hereunder, the Company
shall not, without the prior written consent of Executive, amend its articles of
incorporation or by-laws to prohibit or limit the indemnification of, or
advances of expenses to, its directors and officers or to impose conditions on
such indemnification or advances of expenses in addition to those provided by
law.  While Executive is employed by the Company hereunder, the Company shall
not modify any stock based incentive plan or agreement to which Executive is a
party (or is subject) to limit or otherwise affect the acceleration of vesting
or exercisability of stock options of Executive in the event of a change in
control, the lapse of restrictions on restricted stock of Executive in the event
- 6 -

--------------------------------------------------------------------------------


of a change in control, or any other acceleration of, or increase in benefits
under, any stock based benefit in the event of a change in control.


11.           Definitions. When used in this Agreement with initial capitalized
letters, the following terms have the meanings indicated below, unless context
requires otherwise:


(a)            Base Salary.  “Base Salary” means Executive’s annual base salary
established by the Board and/or Compensation Committee in accordance with
Section 3(a).


(b)            Board.  “Board” means the Board of Directors of the Company.


(c)           Cause.  “Cause” means:


(i)           Executive’s material breach of this Agreement, which is not
remedied within 30 days after receipt of written notice thereof;


(ii)           an act or acts of dishonesty undertaken by Executive and intended
to result in gain or personal enrichment of Executive at the expense of the
Company;


(iii)           persistent failure by Executive to perform the duties of
Executive’s employment, which failure is demonstrably willful and deliberate on
the part of Executive and constitutes gross neglect of duties by Executive and
which is not remedied within 90 days after receipt of written notice thereof; or


(iv)           the indictment or conviction of Executive for a felony if the act
or acts constituting the felony are substantially detrimental to the Company or
its reputation.


(d)            COBRA.  “COBRA” means the benefit continuation provisions under
the Consolidated Omnibus Budget Reconciliation Act of 1986.  For purposes of
this Agreement, COBRA is deemed to include the group term life insurance
continuation requirements under Minnesota law.


(e)           Code.  “Code” means the Internal Revenue Code of 1986, as amended.


(f)           Compensation Committee.  “Compensation Committee” means the
compensation committee of the Board.


(g)            Disability.  “Disability” means a continuing condition of
Executive that has been determined to meet the criteria set forth in the Tennant
Company Long Term Disability Plan, or similar successor plan, to render
Executive eligible for long-term disability benefits under said plan, whether or
not Executive is in fact covered by such
- 7 -

--------------------------------------------------------------------------------


plan.  The determination shall be made by the insurer of the plan or, if
Executive is not covered by the plan, by the Company in its sole discretion.


(h)           Employee Agreement.  “Employee Agreement” means the Employee
Agreement between Executive and the Company of even date herewith and attached
to this Agreement as Exhibit A.


(i)           Good Reason.  “Good Reason” means the existence of either of the
following conditions, without Executive’s consent, that is not remedied by the
Company within 30 days after receipt of written notice thereof, where such
notice is provided by Executive within 90 days of the initial existence of the
condition:


 
(i)
the Company’s material breach of this Agreement; or



 
(ii)
a material diminution in the Executive’s authority, duties, or responsibilities,
other than for Cause or on account of Disability.



(j)            Involuntary Termination.  “Involuntary Termination” means a
termination of employment instigated by the Company without the consent or
agreement of Executive, or which is otherwise considered an involuntary
separation from service under Code § 409A and guidance thereunder.


(k)            Management Agreement.  “Management Agreement” means the
Management Agreement between Executive and the Company of even date herewith and
attached to this Agreement as Exhibit B.


(l)            STIP.  “STIP” means the Company’s Short-Term Incentive Plan, as
may be  amended from time to time, or any successor plan.


(m)            Termination Date.  “Termination Date” means the date on which
Executive’s employment by the Company ends, as defined in Section 4.  For
purposes of Section 5 of this Agreement only, the Termination Date shall mean
the date on which a “separation from service” has occurred for purposes of Code
Section 409A.


12.           Successors and Assigns.  This Agreement is binding on and inures
to the benefit of Executive and Executive’s heirs, legal representatives and
permitted assigns, and on the Company and its successors and permitted
assigns.  No rights or obligations of Executive or the Company hereunder may be
assigned, pledged, disposed of or transferred by such party to any other person
or entity without the prior written consent of the other party, except that the
Company may assign its rights and obligations under this Agreement to any
affiliate of the Company and Executive hereby consents to any such assignment by
the Company.
 


13.           Separate Representation.  Executive hereby acknowledges that
Executive has the right to and/or has been advised to seek and receive
independent advice from counsel of Executive’s own selection in connection with
this Agreement and has not
- 8 -

--------------------------------------------------------------------------------


relied to any extent on any officer, director or shareholder of, or counsel to,
the Company in deciding to enter into this Agreement.


14.           Governing Law.  All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of Minnesota without giving effect to any
choice or conflict of law provision or rule, whether of the State of Minnesota
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Minnesota.


15.           Dispute Resolution.  The parties shall endeavor to resolve any
dispute arising out of or relating to this Agreement, Executive’s employment
with the Company or the termination of such employment (except for any dispute
arising under the Management Agreement or the Employee Agreement) (a “Dispute”)
by mediation and, if such mediation is not successful, by final and binding
arbitration.  Disputes and claims encompassed by this Agreement include all
applicable federal, state and local employment-related claims, whether based on
common law (such as breach of contract or defamation) or statutes (such as the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, and the Minnesota Human Rights Act).  The
parties shall first attempt in good faith to resolve any Dispute by confidential
mediation before a qualified mediator mutually agreed upon by the parties.  If
the Dispute is not resolved by mediation within 45 days after initial notice of
the Dispute, then the Dispute shall be finally resolved by arbitration before a
single arbitrator in accordance with the then most recent Employment Dispute
Resolution Rules of the American Arbitration Association.  Any mediation or
arbitration hereunder shall be conducted in Minneapolis, Minnesota.  The
decision of the arbitrator shall be final and binding, and any court of
competent jurisdiction may enter judgment upon the award.  All fees and expenses
of the arbitrator shall be paid by the Company. The arbitrator shall have the
jurisdiction and authority to interpret and apply the provisions of this
Agreement and relevant federal, state and local laws, rules and regulations
insofar as necessary to the determination of the Dispute and to remedy any
breaches of the Agreement or violations of applicable laws, but shall not have
jurisdiction or authority to alter in any way the provisions of this
Agreement.  The parties hereby agree that this arbitration provision shall be in
lieu of any requirement that either party exhaust such party’s administrative
remedies under federal, state or local law.  Executive and the Company
acknowledge and agree that this arbitration provision is beneficial to both
parties because it provides a quick, less expensive and confidential manner of
resolving finally any dispute or claim.  All mediation and arbitration
proceedings hereunder shall be confidential and the parties, mediator and
arbitrator shall keep confidential the existence and nature of any Dispute and
all related proceedings.  Notwithstanding anything to the contrary provided in
this Section 15 and without prejudice to the above procedures, either party may
apply to any court of competent jurisdiction for temporary injunctive or other
provisional judicial relief if in such party’s sole judgment such action is
necessary to avoid irreparable damage or to preserve the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved.
 
- 9 -

--------------------------------------------------------------------------------




16.           Notices.  All notices hereunder shall be delivered by hand or sent
by registered or certified mail, return receipt requested, postage prepaid, to
the party to receive the same at the address set forth with the signature of
such party hereto or at such other address as may have been furnished to the
sender by notice hereunder.


17.           Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.


18.           Entire Agreement.  This Agreement, the Employee Agreement, the
Management Agreement, and the other documents and instruments referred to herein
contain the entire understanding of the parties hereto with respect to the
employment of Executive by the Company.


19.           Amendments and Waivers.  No provision hereof may be altered,
amended, modified, waived or discharged in any way whatsoever except by written
agreement executed by both parties.  No delay or failure of either party to
insist, in any one or more instances, upon performance of any of the terms and
conditions of this Agreement or to exercise any rights or remedies hereunder
shall constitute a waiver or a relinquishment of such rights or remedies or any
other rights or remedies hereunder.


20.           Severability; Survival. In the event that any portion of this
Agreement is held to be invalid or unenforceable for any reason, it is hereby
agreed that such invalidity or unenforceability shall not affect the other
portions of this Agreement and that the remaining covenants, terms and
conditions or portions hereof shall remain in full force and effect, and any
court of competent jurisdiction or arbitrator, as the case may be, may so modify
the objectionable provision as to make it valid, reasonable and
enforceable.  The obligations and rights of the parties hereunder that by their
terms continue beyond the Term shall survive the termination of this Agreement.


21.           Replacement of Prior Agreement(s).  This Agreement, the Employee
Agreement, and the Management Agreement replace and supersede all agreements
between the Company and Executive of any nature whatsoever, which agreements, if
any, shall be of no further force or effect.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first above written.


EXECUTIVE                                                                                     TENNANT
COMPANY






Name:  [NAME]                                                                           Name:  [NAME]


Address:                      [ADDRESS]                                                                Title:                      [TITLE]

7036v1
 
- 10 -

--------------------------------------------------------------------------------

 



GRAPHIC [tennantlogotealbox1in1.jpg]
 EXHIBIT A TO
EXECUTIVE EMPLOYMENT AGREEMENT




TENNANT COMPANY and
TENNANT SALES AND SERVICE COMPANY
EMPLOYEE AGREEMENT




Employee’s Last
Name                                                                           
Initial                                                First Name
(Please Print)




Tennant and the undersigned Employee recognize it is important that Tennant
protect its rights with respect to its confidential business and product
information, inventions, and customer relationships without unduly impairing the
Employee’s ability to pursue Employee’s profession.  Tennant and the Employee
also recognize that Tennant provides valuable training to Employee; entrusts
Employee with confidential information, business relationships, and goodwill;
and compensates Employee to support, develop, administer, maintain, and/or sell
Tennant products.  Accordingly, Employee enters into this Agreement in
consideration of the following:  (i) Tennant’s offer of employment or continuing
employment and the benefits associated with that employment (including without
limitation such benefits set forth in the Executive Employment Agreement and the
Management Agreement being entered into by the parties); (ii) Tennant’s promise
of granting Employee access to confidential information necessary to perform
Employee’s duties; (iii) Tennant’s actual grant to Employee of access to
confidential information necessary to perform the Employee’s duties; (iv)
Tennant’s promise to provide Employee valuable training; (v) Tennant’s actual
provision of valuable training to Employee; (vi) Tennant’s promise to provide
Employee access to Tennant’s business and customer relationships and goodwill;
(vii) Tennant’s actual provision to Employee of access to Tennant’s business and
customer relationships and goodwill; (viii) Tennant’s obligations to the
Employee contained in this Agreement; and (ix)  other consideration, all of
which the Employee acknowledges was received and is sufficient consideration for
the promises in this Agreement.


SECTION 1:  DEFINITIONS


These terms have the following defined meaning whenever used in this Agreement:


1.1           COMPETITIVE PRODUCT means goods, products, product lines or
services, and each and every component thereof, invented, developed, designed,
produced, manufactured, marketed, promoted, sold, supported, serviced, or that
are in development or the subject of research by anyone other than Tennant, that
are the same or similar, perform any of the same or similar functions, may be
substituted for, or are intended or used for any of the same purposes as a
Tennant Product.


1.2           COMPETITIVE RESEARCH means any research or development of any kind
or nature conducted by any person or entity anyone other than Tennant, including
without limitation theoretical and applied research, which is intended for, or
may be useful in, any aspect of the invention, development, design, production,
manufacture, marketing, promotion, sale, support or service of a Competitive
Product.


1.3           CONFIDENTIAL INFORMATION means any information relating to
Tennant’s business, including an Invention, formula, pattern, compilation,
program, device, method, technique, or process that the Employee invents,
learns, or develops during the course of Employee’s employment by Tennant that
derives independent economic value from not being generally known, or readily
ascertainable by proper means, by other persons can obtain economic value from
its disclosure or use.  Confidential Information includes but is not limited to
trade secrets and Inventions and, without limitation, may relate to research,
development, experiments, engineering, product specifications, computer
programs, computer software, hardware configurations, manufacturing processes,
compositions, algorithms, know-how, methods,

--------------------------------------------------------------------------------


machines, management systems, strategic plans, business methods, nonpublic
financial information, proprietary and Confidential Information pertaining to
vendors and customers, employee and personnel data, sales volumes, pricing
strategies, sales and marketing plans and strategies, contracts, and bids.


1.4           CONFLICTING ORGANIZATION means any person (including the Employee)
or entity, and any parent, subsidiary, partner, or affiliate (regardless of its
legal form) of any person or entity, that engages in, or is about to become
engaged in, the research, invention, development, design, production,
manufacture, promotion, marketing, sale, support, or service of a Competitive
Product or in Competitive Research.


1.5           EMPLOYEE means the individual who signs this Agreement on the line
designated for Employee signature.


1.6           INVENTION(S) means any and all inventions, discoveries, ideas,
processes, writings, works of authorship, designs, developments and
improvements, whether or not protectible under the applicable patent, trademark,
or copyright statutes, invented generated, conceived, or reduced to practice by
the Employee, alone or in conjunction with others, while employed by Tennant.


1.7           TENNANT means Tennant Company and its wholly owned subsidiary,
Tennant Sales and Service Company, both Minnesota corporations with their
principal place of business in the State of Minnesota, and all of their parents,
subsidiaries or affiliated corporations, wherever located, and their successors
and assigns, that exist or may exist during all or any portion of the time this
Agreement is in effect.


1.8           TENNANT CUSTOMER(S) means any person, entity or institution to
whom or to which Employee, or persons under Employee’s management, direction or
supervision, sold, solicited sales, supported, marketed, serviced,  or promoted
products or services on behalf of Tennant during the last eighteen (18) months
in which Employee was employed by Tennant.  Without limiting the generality of
the foregoing, the term Tennant Customer includes all and each of the employees,
agents or representatives, and any other persons who control, direct or
influence purchasing decisions of any such person, entity or institution.


1.9           TENNANT PRODUCT(S) means any goods, products, product lines or
services (a) that during the last eighteen (18) months in which the Employee was
employed by Tennant, Employee, or persons under Employee’s management, direction
or supervision, performed research regarding, invented, designed, developed,
marketed, promoted, sold, solicited sales of, supported, serviced, or provided
on behalf of Tennant, or (b) with respect to which Employee at any time received
or otherwise obtained or learned Confidential Information.


SECTION 2:  EMPLOYMENT


2.1           Employment At-Will.   Tennant agrees to employ or continue to
employ Employee at-will.  The parties agree that either party may terminate
Employee’s employment at any time for any reason.  This Agreement is ancillary
to at-will employment and does not purport to include all of the terms of, or
supersede, that relationship.  Employee agrees that during the term of this
Agreement, Employee may from time-to-time be employed by Tennant or any one of
its subsidiaries or affiliates, and that the Tennant entity employing Employee
may change from time-to-time at the sole discretion of Tennant, without
affecting the validity, binding effect upon Employee, or enforceability of this
Agreement or of any of the terms or conditions hereof.


2.2           Compensation.   The compensation, benefits, and other financial
terms and conditions applicable to Employee’s employment at the inception of
this Agreement are set forth in separate documents provided to Employee.  Any
changes in the compensation and benefits of Employee after this Agreement
becomes effective that take place from time-to-time shall not terminate or
invalidate this Agreement or affect or impair the validity or enforceability of
this Agreement.


2.3           Duties.   Employee agrees to diligently, loyally and faithfully
perform and discharge the duties assigned to Employee from time to time, and all
duties associated therewith, to engage in no activities detrimental to Tennant’s
interests, to be familiar with Tennant policies and procedures that relate to
- 2 -

--------------------------------------------------------------------------------


Employee’s duties, and to abide by Tennant’s policies as they exist from time to
time, including, without limitation, Tennant’s policies set forth in its
Employee Handbook and Business Ethics Guide, and Confidential Information.  This
Agreement continues in force and effect if the Employee’s duties, title, or
place of work change after this Agreement becomes effective, and any such change
shall not terminate or invalidate this Agreement or affect or impair the
validity or enforceability of this Agreement.


2.4           Protection of Former Employer.   Employee agrees not to divulge
to, or use for the benefit of Tennant any proprietary, trade secret, or
confidential information of a former employer.


2.5           No Other Contractual Obligations.  Employee hereby represents and
confirms that Employee has not made any contractual or legal commitments that
would prevent or prohibit Employee from fulfilling Employee’s duties and
responsibilities as set forth in this Agreement.


SECTION 3:   TRAINING, CONFIDENTIAL INFORMATION AND GOODWILL


3.1            Tennant’s Promises to Employee.   Tennant agrees that: (a) upon
commencement of employment it will provide Employee with valuable training that
may include but not be limited to orientation training, self-study materials and
course work, classroom training, on-the-job training, and other forms of
training; (b) it will continue to provide valuable training to Employee from
time to time throughout the course of Employee’s employment; (c) upon
commencement of employment it will provide Employee with Tennant’s valuable
business and customer relationships, goodwill and/or Confidential Information
that are appropriate for Employee’s position, duties, and responsibilities; and
(d) it will continue to provide valuable business and customer relationships,
goodwill and/or Confidential Information from time to time during the course of
Employee’s employment that are appropriate for Employee’s position, duties, and
responsibilities.


3.2           Goodwill.   Employee acknowledges that Tennant owns the goodwill
in Employee’s relationships with Tennant Customers that Employee maintains or
develops in the course and scope of Employee’s employment by Tennant.  If
Employee owned goodwill in customer relationships when Employee commenced
employment with Tennant, Employee irrevocably transfers and assigns any and all
such goodwill to Tennant, and Tennant shall become the owner of such goodwill.


3.3           Employee’s Use of Training, Business and Customer Relationships,
Goodwill and CONFIDENTIAL INFORMATION.   Employee agrees that in consideration
of the promises made by Tennant to Employee to provide Employee valuable
training, business and customer relationships, goodwill and/or Confidential
Information as set forth above, Employee will use such valuable training,
business and customer relationships, goodwill and/or Confidential Information
only during the course of Employee’s employment by Tennant and solely and
exclusively for the benefit of Tennant.


3.4           Fiduciary Duties.   Employee agrees that Employee shall treat all
Confidential Information, training, business relationships, and goodwill
entrusted to Employee by Tennant as a fiduciary, and Employee accepts and
undertakes all of the obligations of a fiduciary, including good faith, trust,
confidence and candor, and Employee agrees to use such training and to maintain,
protect, and develop Confidential Information, business relationships, and
goodwill solely and exclusively for the benefit of Tennant.


3.5           Tennant Property.   All documents and things provided to Employee
by Tennant for use in connection with Employee’s employment including but not
limited to cellular phones, cellular phone numbers, laptop computers, PDA’s,
pagers and other equipment or created by the Employee in the course and scope of
Employee’s employment by Tennant, are the property of Tennant and shall be held
by Employee as a fiduciary on behalf of Tennant.  Upon termination of Employee’s
employment, Employee shall promptly, and without the requirement of a prior
demand by Tennant, return to Tennant all such equipment, documents and things,
together with all copies, recordings, abstracts, notes, reproductions, or
electronic versions of any kind made from or about the documents and things or
the information they contain.


- 3 -

--------------------------------------------------------------------------------


3.6           Nondisclosure.   Employee agrees not to use or disclose any
Confidential Information to or for the benefit of any person or entity other
than Tennant, either during or after employment, for as long as the information
retains the characteristics described in Section 1.3.  Employee agrees and
understands that this provision prohibits Employee from rendering services to a
Conflicting Organization to the extent that Employee would use, disclose or rely
upon Confidential Information or be caused or required to use, disclose or rely
upon Confidential Information during the course of rendering such services.


SECTION 4:  EMPLOYMENT RESTRICTIONS


4.1           Restrictions on Competition During Employment. Employee agrees
that while employed by Tennant, Employee will not be directly or indirectly
employed or affiliated in any capacity by, become an independent contractor or
consultant for, or perform any services for a Conflicting Organization in
connection with or relating to a Competitive Product or Competitive Research.


4.2           Post-Employment Restrictions on Competition (Non-Sales
Employees).  Unless Section 4.3 below is applicable on the last day Employee is
employed by Tennant, Employee agrees that for twelve (12) months after the last
day Employee is employed by Tennant, Employee will not, directly or indirectly,
be employed or affiliated in any capacity by, become an independent contractor
or consultant for, or perform any services for a Conflicting Organization in
connection with or relating to a Competitive Product or Competitive Research.


4.3           Post-Employment Restrictions on Competition (Sales Employees).  If
during the last twelve (12) months of employment with Tennant, Employee had no
management duties or responsibilities and was engaged exclusively in sales
activities, including selling, soliciting the sale, promoting, or supporting the
sale of Tennant Products through direct contact with Tennant Customers, Employee
agrees that for twelve (12) months after the last day Employee is employed by
Tennant, Employee will be prohibited, directly or indirectly, from soliciting,
communicating with or contacting, and from managing, directing or supervising
others who solicit, communicate with or contact, any Tennant Customer on behalf
of a Conflicting Organization in connection with or relating to a Competitive
Product or Competitive Research.


4.4           Prohibition on Solicitation of TENNANT Employees.   Employee
agrees that at all times while employed by Tennant, and for twelve (12) months
thereafter, Employee will not, directly or indirectly, solicit, cause to be
solicited, or participate in or promote the solicitation of any person to
terminate that person’s employment with Tennant to become employed by a
Conflicting Organization, or to breach that person’s Employment Agreement with
Tennant.


4.5           Post-Employment Disclosure.  Employee agrees that in the event
Employee voluntarily or involuntarily terminates employment with Tennant, that
during the term of the restrictions described in Sections 4.2 or 4.3 above, as
applicable, Employee will inform Tennant of the identity of any new employer
that is a Conflicting Organization or is involved with a Competitive Product or
Competitive Research, the job title of Employee’s new position, and a
description of any services to be rendered to that employer.  In addition,
Employee agrees to respond within ten (10) days to any written request from
Tennant for further information concerning Employee’s work activities sufficient
to provide Tennant with assurances that Employee is not violating any of the
obligations Employee has undertaken in this Agreement.


4.6           Ancillary Promises.  The promises of Employee to Tennant contained
in Sections 3.2, 3.3, 3.4, 3.5 and 3.6 are reciprocal to the promises of Tennant
to Employee contained in Section 3.1.  Tennant’s promises to Employee contained
in Section 3.1 give rise to Tennant’s interest in enforcing Employee’s promises
in Sections 4.1, 4.2, 4.3, 4.4, and 4.5 which promises of Employee to Tennant
are ancillary to the reciprocal promises of Tennant and Employee contained in
Sections 3.1, 3.2, 3.3, 3.4 3.5 and 3.6 and are intended to enforce Employee’s
promises to Tennant contained in Sections 3.2, 3.3, 3.4, 3.5 and 3.6.


SECTION 5:  INVENTIONS


5.1           Disclosure.   Employee agrees to promptly disclose to Tennant in
writing all Inventions.


- 4 -

--------------------------------------------------------------------------------


5.2           Ownership, Assignment and Recordkeeping.   All Inventions shall be
the exclusive property of Tennant.  Employee hereby assigns all Inventions to
Tennant. Employee agrees to keep accurate, complete and timely records of
Employee’s Inventions, which records shall be the property of Tennant and shall
be retained on Tennant’s premises.


5.3           Cooperation.   During and after the termination of Employee’s
employment, Employee agrees to give Tennant all cooperation and assistance
necessary to perfect, protect, and use its rights to Inventions.  Without
limiting the generality of the foregoing, Employee agrees to sign all documents,
do all things, and supply all information that Tennant may deem necessary to
(a) transfer or record the transfer of Employee’s entire right, title and
interest in Inventions, and (b) enable Tennant to obtain patent, copyright, or
trademark protection for Inventions anywhere in the world.


5.4           Attorney-in-Fact.   Employee irrevocably designates and appoints
Tennant and its duly authorized officers and agents as attorney-in-fact to act
for and in Employee’s behalf and stead to execute and file any lawful and
necessary documents required, and to do all other lawfully permitted acts
required, for the assignment of, application for, or prosecution of any United
States or foreign application for letters patent, copyright or trademark with
the same legal force and effect as if executed by Employee.


5.5           Waiver.   Employee hereby waives and quitclaims to Tennant any and
all claims, of any nature whatsoever, which Employee may now have or may
hereafter have for infringement of any patent, copyright, or trademark resulting
from any Invention.


5.6           Future Patents.   Any Invention relating to the business of
Tennant with respect to which Employee files a patent application within one (1)
year following termination of Employee’s employment shall be presumed to cover
Inventions conceived by Employee during the term of Employee’s employment,
subject to proof to the contrary by Employee by good faith, contemporaneous,
written and duly corroborated records establishing that such Invention was
conceived and made following termination of employment and without using
Confidential Information.


5.7           Release or License.   If an Invention does not relate to the
existing or reasonably foreseeable business interests of Tennant, Tennant may,
in its sole and unreviewable discretion, release or license the Invention to the
Employee upon written request by the Employee.  No release or license shall be
valid unless in writing signed by Tennant’s General Counsel.


5.8           Notice.   Pursuant to Minnesota Statutes Section 181.78, Employee
is hereby notified that this Agreement does not apply to any invention for which
no equipment, supplies, facility or trade secret information of Tennant was used
and which was developed entirely on the Employee’s own time, and (1) which does
not relate (a) directly to the business of Tennant or (b) to Tennant’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Employee for Tennant.  Employee has disclosed on
Exhibit A-1 attached hereto all such excluded inventions.


SECTION 6:  GOVERNING LAW, VENUE AND JURISDICTION


6.1           Place of Agreement.  Because Tennant is a Minnesota corporation
with its principal place of business located in Minnesota, and because it is
mutually agreed that it is in the best interests of Tennant and all of its
employees that a uniform body of law consistently interpreted be applied to the
employment relationships between Tennant and all of its employees, this
Agreement is deemed entered into in the State of Minnesota between Tennant and
Employee, and the substantive laws of Minnesota and the exclusive jurisdiction
of the courts of Minnesota shall be applicable hereto on the terms and
conditions specified below.


6.2           Governing Law.  The validity, enforceability, construction, and
interpretation of this Agreement shall be governed by the laws of the State of
Minnesota, without regard to any choice-of-law or conflict-of-
- 5 -

--------------------------------------------------------------------------------


law rules Employee irrevocably waives Employee’s right, if any, to have the laws
other than the State of Minnesota apply to this Agreement.


6.3           Jurisdiction and Venue.  Hennepin County District Court shall have
exclusive jurisdiction and venue over any disputes between Tennant and Employee
arising out of or related to Employee’s employment or this Agreement.   Employee
hereby irrevocably consents to the exclusive personal jurisdiction of the state
courts in Hennepin County, Minnesota for the purposes of any action arising out
of or related to Employee’s employment or this Agreement, including specifically
(but without limiting the generality of the foregoing) actions for temporary
equitable relief including temporary and permanent injunctions, except
proceedings in other jurisdictions to enforce judgments entered by the Hennepin
County District Court pursuant hereto.


6.4           Covenant Not to Sue.   Employee irrevocably covenants not to sue
Tennant in any jurisdiction or venue other than the Hennepin County, Minnesota
District Court for the purposes of any action arising out of or related to
Employee’s employment or this Agreement.  Employee further agrees not to assist,
aid, abet, encourage, be a party to, or participate in the commencement or
prosecution of any lawsuit or action by any third party arising out of or
related to this Agreement in any jurisdiction or venue other than a state court
in Hennepin County, Minnesota; provided, however, that nothing herein shall
prohibit or restrict Employee from being a witness or otherwise providing
evidence in any action pursuant to court order or subpoena.


SECTION 7:  OTHER PROVISIONS


7.1           Obligations Unconditional.   The obligation of the parties to
perform the terms of this Agreement is unconditional and does not depend on the
performance or nonperformance of any terms, duties, or obligations not
specifically recited in this Agreement. Employee irrevocably waives Employee’s
right to challenge the enforceability or validity of any portion of this
Agreement.


7.2           Waiver.   No waiver by Tennant of any breach of this Agreement by
Employee shall be valid unless contained in a writing signed by the General
Counsel of Tennant or the General Counsel’s designee.  Waiver of any breach of
this Agreement shall not constitute, or be deemed, a waiver of any other breach
of this Agreement.  Employee acknowledges and agrees that this Agreement is
independent of any and all other agreements between Tennant and any other person
or entity, and that the enforcement or non-enforcement by Tennant of any
provision of any Agreement between Tennant and any other person shall not
constitute a waiver by Tennant of any of its rights, nor a defense available to
Employee, to enforcement of this Agreement, or any of the terms or provisions
hereof.


7.3           Provisions Survive Termination.  To the extent that any provisions
of this Agreement apply to the time period after, or require performance or
enforcement after, termination of Employee’s employment or termination of this
Agreement, all such provisions survive the termination of Employee’s employment
and termination of this Agreement and may be enforced subsequent thereto.
Without limiting the generality of the foregoing, Section 1; Sections 3.2, 3.3,
3.4, and 3.5 and 3.6; Section 4.2, 4.4, 4.5 and 4.6; Section 5; and Section 6
each survive termination of Employee’s employment and termination of this
Agreement.


7.4           Prior Agreements.   Except to the extent provided in Section 7.5,
all prior agreements, if any, between Tennant and Employee relating to any part
of the subject matter of this Agreement are superseded and rendered null and
void upon execution of this Agreement by Employee and Tennant; provided,
however, that nothing in this Agreement invalidates, renders null or void, or
otherwise affects any term or provision of any Tennant compensation or benefit
plan or any agreements related thereto.


7.5           Validity Not Impaired.   In the event that any provision of this
Agreement is unenforceable under applicable law, the validity or enforceability
of the remaining provisions shall not be affected.  To the extent any provision
of this Agreement is judicially determined to be unenforceable, (a) a court of
competent jurisdiction may reform any such provision to make it enforceable, and
(b) to the extent a court of competent jurisdiction refuses to enforce any
provision of this Agreement as written or reformed, any
- 6 -

--------------------------------------------------------------------------------


provisions of any prior agreement between Employee and Tennant addressing the
subject matter of the unenforceable provision shall be deemed to govern the
relationship between Employee and Tennant notwithstanding any contrary
provisions of Section 7.4 hereinabove.


7.6           Transfer or Assignment.   Tennant may transfer or assign its
rights and obligations pursuant to this Agreement to its successors or
assigns.  Employee may not assign any rights or obligations pursuant to this
Agreement.


7.7           Tolling.  In the event Employee breaches or violates Sections 4.1,
4.2, 4.3, 4.4 or 4.5 hereinabove, the duration of the restrictions contained
therein shall be extended by the number of days the Employee remains in breach
or violation thereof.  This provision may be specifically enforced.


Employee has received and read, and understands the terms of this
Agreement.  Employee enters into this Agreement voluntarily, and has had the
opportunity to consult with Employee’s own attorney before signing.


Employee has received a copy of this Agreement for Employee’s records.


This Agreement becomes binding and effective on Tennant and Employee upon
signature by Employee.






EMPLOYEE:
 
 
Employee’s Signature
 
Date                                                                    
 
 
Home Address
 
 
City                                         State           Zip Code
 
 
TENNANT:
graphic [signature.jpg]
By                                                                    
      Signature
 
Title V.P.,
Administration                                                                    
 
Date                                                                
 
701 North Lilac Drive
P. O. Box 1452
Minneapolis, MN 55440-1452









 

7036v1
 
- 7 -

--------------------------------------------------------------------------------

 

 Exhibit A-1
 
EMPLOYEE’S EXCLUDED INVENTIONS
 


 
I hereby consider the following inventions to be excluded as set forth in
Section 5.8 of my Tennant Employee Agreement.  (If no inventions are listed
below, none are claimed by Employee.)
 


 


 


 

                 
 Date:
 
 
          Signature                      




 
 
- 8 -

--------------------------------------------------------------------------------

 

EXHIBIT B TO
EXECUTIVE EMPLOYMENT AGREEMENT


TENNANT COMPANY
MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT (this “Agreement”) is entered into on ______ __] 2008
by and between Tennant Company, a Minnesota corporation (the “Company”), and
[NAME], a resident of Minnesota (“Executive”).


Recitals


A.           Executive is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Company desires to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Company and its shareholders.


B.           It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company.


C.           It is desirable and in the best interests of the Company and its
shareholders to provide inducement for Executive (A) to remain in the service of
the Company in the event of any proposed or anticipated change in control of the
Company and (B) to remain in the service of the Company in order to facilitate
an orderly transition in the event of a change in control of the Company.


D.           It is desirable and in the best interests of the Company and its
shareholders that Executive be in a position to make judgments and advise the
Company with respect to proposed changes in control of the Company without
regard to the possibility that Executive’s employment may be terminated without
compensation in the event of certain changes in control of the Company.


NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:


1.           Application of Agreement.  No amounts or benefits shall be payable
or provided for pursuant to this Agreement unless a Change in Control shall
occur during the Term of this Agreement.


2.           Involuntary Termination of Employment.  If Executive’s employment
terminates by reason of an Involuntary Termination by the Company without Cause,
or due to Executive’s resignation for Good Reason, upon or after the First
Change in Control and prior to the end of the Transition Period, the Company
shall provide to

--------------------------------------------------------------------------------


Executive the benefits set forth in Sections 2(a) through 2(c) below, subject to
the limitations and conditions in Section 2(d) and Section 4:


 
(a)
Lump Sum Severance.  The Company (or its Successor) shall pay to Executive a
lump sum a cash payment equal to three (3) times Executive’s Average Annual
Compensation, less $1.00.



 
(b)
STIP.  If the Termination Date is any day other than the last day of the STIP
plan year, the Company (or its Successor) shall pay to Executive a pro rata
portion of the award (based on the number of days in the STIP plan year
occurring on or before, and after, the Termination Date) that would have been
payable to Executive under the STIP for such plan year had all performance
targets been met and Executive remained employed by the Company until the end of
the Plan Year.



 
(c)
Benefits Continuation.  If Executive (and/or Executive’s covered dependents) is
eligible for and properly elects under COBRA to continue group medical, group
dental and/or basic group life insurance coverage, as in place immediately prior
to the Termination Date, the Company (or its Successor) shall continue to pay
the Company’s (Successor’s) portion of any such premiums or costs of coverage
for up to 18 months following the Termination Date.  The Company will stop
paying its portion of the medical, dental and/or life insurance premiums, as
applicable, prior to the end of the 18-month period if Executive (and
Executive’s dependents) is no longer eligible for COBRA coverage or fails to
timely pay the employee portion of such premiums.



All such Company-provided medical and/or dental premiums, or costs of coverage,
shall be paid by the Company directly to the insurance carrier or other provider
no later than the date(s) such premiums are due for the coverage provided.  To
the extent that coverage is provided under this Section 2(c) during the period
of time during which Executive would otherwise be entitled to continuation
coverage under COBRA, the parties intend such coverage to be excluded from
deferred compensation by application of Treas. Reg. § 1.409A-1(a) and
§ 1.409A-1(b)(9)(v).


 
(d)
Timing.  The amounts payable pursuant to Sections 2(a) and (b) above shall be
paid to Executive no later than 2 1/2 months after the Termination Date;
provided, however, that if Executive’s Termination Date occurs after the First
Change in Control and during the Transition Period, but before the occurrence of
a Change in Control described in clause (i) through (iv) of Section 5(d), then
the amounts payable pursuant to Sections 2(a) and (b) above shall be paid to
Executive no later than 2 1/2 months after the occurrence of the Change in
Control described in clause (i) through (iv) of Section 5(d) (subject to any
applicable offsets under Section 4(c)).



- 2 -

--------------------------------------------------------------------------------


3.           Other Terminations. If Executive’s employment terminates during the
Term upon or after the First Change in Control and prior to the end of the
Transition Period, and if Section 2 does not apply and the termination is other
than by the Company for Cause, then Executive shall be entitled to the
following, as applicable, subject to the limitations and conditions in Section
4:


(a)            Termination During Window Period.  If Executive remains employed
by the Company (or its Successor) on the first day of the Window Period
following the First Change in Control, and if Executive’s termination of
employment is due to Executive’s resignation with the Termination Date occurring
during the Window Period, and such resignation is not for Good Reason, then the
Company (or its Successor) shall pay to Executive the benefits provided in
Section 2 and subject to the terms and conditions specified therein, except as
provided below:


(i)           The cash payment in Section 2(a) will equal one (1) times
Executive’s Average Annual Compensation, less $1.00;


(ii)           The benefits continuation in Section 2(c) will continue for
twelve (12) months or until such earlier date as Executive’s (and Executive’s
covered dependents’) COBRA coverage ends or Executive fails to timely pay the
employee portion of such premiums; and


(ii)            All amounts payable pursuant to Section 3(a)(i) shall be paid to
Executive no later than 2 1/2 months after the first day of the Window Period.


(b)            Death or Disability.  If Executive’s termination of employment is
due to Executive’s death or Disability, and Executive is not otherwise entitled
to any benefits under Section 2 or 3 above, the Company shall pay to Executive
(or Executive’s legal representative), in accordance with the Company’s regular
payroll practices, Executive’s then-current base salary through and including
the last day of the month in which the Termination Date occurs.


4.           Withholding of Taxes, Other Limitations.


(a)           Taxes.  All payments to Executive hereunder are subject to
withholding of income and employment taxes and all other amounts required by
law.  Executive shall be solely responsible for the payment of all taxes due and
owing with respect to wages, benefits, and other compensation provided to him
hereunder.


(b)           Termination Notice.  Any notice of termination for Cause or Good
Reason shall, as applicable, specify whether such termination by the Company is
with or without Cause, or resignation by Executive is with or without Good
Reason, and, if with Cause or Good Reason, shall set forth in reasonable detail
the basis therefor.  Upon Termination of Employment, Executive shall, in
addition to any other amounts owing under this Agreement, receive any Base
Salary, earned and unused vacation time, and
- 3 -

--------------------------------------------------------------------------------


STIP for the preceding year, to the extent such amounts are earned but unpaid as
of the Termination Date, in accordance with the Company’s payroll practices and
any applicable plans or programs.


(c)           Offsets.  Notwithstanding any other provision of this Agreement,
the payments and benefits required by Section 2 shall be reduced by any
severance pay or benefits that Executive is eligible to receive from the
Company, its subsidiaries or its successors under any policy, plan or agreement
of the Company, other than this Agreement, in the event of the Company’s
termination of Executive’s employment with the Company, including without
limitation the Executive Employment Agreement or any other employment or
severance agreement entered into between Executive and the Company.


(d)           Release Requirement.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to make any payments to Executive
under Sections 2 or 3 hereof unless Executive shall have signed a release of
claims in favor of the Company in a form to be prescribed by the Company, all
applicable consideration periods and rescission periods provided by law shall
have expired and Executive is in compliance as of the dates of the payments with
the terms of this Agreement, the Executive Agreement between Executive and the
Company, and the Employee Agreement entered into by Executive and the Company
dated [September 15, 2003 (insert date of prior agreement)].


(e)           Code Section 280G.  Notwithstanding any provision to the contrary
contained herein except the last sentence of this Section 4(e), if the cash
payments due and the other benefits to which Executive shall become entitled
under this Agreement, either alone or together with other payments made pursuant
to this Agreement or any other agreement between Executive and the Company or
any compensation plan or program that are in the nature of compensation to
Executive and are contingent on a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company or otherwise, would constitute a “parachute payment” as defined in Code
§ 280G (or any successor provision thereto), such lump sum payment and/or such
other benefits and payments shall be reduced (but not below zero) to the largest
aggregate amount as will result in no portion thereof being subject to the
excise tax imposed under Code § 4999 (or any successor provision thereto) or
being non-deductible to the Company for Federal Income Tax purposes pursuant to
Code § 280G (or any successor provision thereto).  Within ten days after the
Company informs Executive of the necessity of reducing the payments or benefits
to avoid the excise tax or non-deductibility or promptly after Executive
otherwise becomes aware of the necessity of such a reduction, Executive in good
faith shall determine the amount of any reduction to be made pursuant to this
Section 4(e) and shall select from among the foregoing benefits and payments
(selecting first from among amounts other than those that constitute deferred
compensation pursuant to Section 409A) those which shall be reduced. No
modification of, or successor provision to, Code § 280G or § 4999 subsequent to
the date of this Agreement shall, however, reduce the benefits to which
Executive would be entitled under this Agreement in the
- 4 -

--------------------------------------------------------------------------------


absence of this Section 4(e) to a greater extent than they would have been
reduced if Code § 280G and § 4999 had not been modified or superseded subsequent
to the date of this Agreement, notwithstanding anything to the contrary provided
in the first sentence of this Section 4(e).


(f)           Code Section 409A.   This Agreement is intended to satisfy, or be
exempt from, the requirements of Section 409A(a)(2), (3)  and (4) of the Code,
including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.


5.           Definitions. When used in this Agreement with initial capitalized
letters, the following terms have the meanings indicated below, unless context
requires otherwise:


(a)            Average Annual Compensation.  “Average Annual Compensation” means
the average of the annual compensation payable by the Company to Executive and
includible in the gross income for Federal Income Tax purposes of Executive
during the shorter of:


(i)            The most recent five (5) completed taxable years of Executive
ending before the First Change in Control, or


(ii)            That portion of such five-year period during which Executive was
employed by the Company (with partial year compensation annualized before
determining average annual compensation for that period in accordance with the
regulations promulgated under Code § 280G, or successor thereto).


(b)            Board.  “Board” means the Board of Directors of the Company.


(c)           Cause.  “Cause” means:


(i)           persistent failure by Executive to perform the duties of
Executive’s employment, which failure is demonstrably willful and deliberate on
the part of Executive and constitutes gross neglect of duties by Executive and
which is not remedied within 90 days after receipt of written notice thereof; or


(ii)           the indictment or conviction of Executive for a felony if the act
or acts constituting the felony are substantially detrimental to the Company or
its reputation.


(d)           Change in Control.  “Change in Control” means one of the
following:


(i)           a majority of the directors of the Company shall be persons other
than persons


- 5 -

--------------------------------------------------------------------------------


(A)           for whose election proxies shall have been solicited by the Board
of Directors of the Company, or


(B)           who are then serving as directors appointed by the Board of
Directors to fill vacancies on the Board of Directors caused by death or
resignation (but not by removal) or to fill newly created directorships;


(ii)           35% or more of (1) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (“Outstanding Company Voting Securities”) or (2) the then
outstanding shares of common stock of the Company (“Outstanding Company Common
Stock”) is acquired or beneficially owned (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor rule thereto (the
“Exchange Act”)) by any individual, entity or group (within the meaning of
Section 13d(3) or 14(d)(2) of the Exchange Act), provided, however, that the
following acquisitions and beneficial ownership shall not constitute Changes in
Control pursuant to this Section 5(d)(ii):


(A)           any acquisition or beneficial ownership by the Company or a
subsidiary of the Company, or


(B)           any acquisition or beneficial ownership by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one or more of
its subsidiaries, or


(C)           any acquisition or beneficial ownership by Executive or any group
that includes Executive, or


(D)           any acquisition or beneficial ownership by a parent entity of the
Company (after giving effect to the merger or statutory share exchange) or its
wholly-owned subsidiaries, as long as they shall remain wholly-owned
subsidiaries, directly or indirectly of 100% of the Outstanding Company Voting
Securities as a result of a merger or statutory share exchange that complies
with Section 5(d)(iii)(A)(1), (2) and (3) or the exception in Section
5(d)(iii)(B) in all respects;


(iii)           the Company consummates


 
(A)
a merger of the Company with or into another entity, other than a merger in
which:



- 6 -

--------------------------------------------------------------------------------


 
(1)
the persons who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities and Outstanding Company Common Stock immediately prior
to such merger beneficially own, directly or indirectly, immediately after the
merger, more than 50% of, respectively, the then outstanding common stock and
the then outstanding voting power of the voting securities (or comparable equity
interests) of the surviving entity in the merger or its direct or indirect
parent entity in substantially the same proportions (except for those exercising
statutory dissenters rights) as their ownership of the Outstanding Company
Voting Securities and Outstanding Company Common Stock immediately prior to the
merger,



 
(2)
if voting securities of the direct or indirect parent entity of the Company
(after giving effect to the merger) are exchanged for Outstanding Company Voting
Securities in the merger, all holders of any class or series of Outstanding
Company Voting Securities immediately prior to the merger have the right to
receive substantially the same per share consideration in exchange for their
Outstanding Company Voting Securities as all other holders of such class or
series (except for those exercising statutory dissenters rights), and



 
(3)
no individual, entity or group (other than a direct or indirect, parent entity
that, after giving effect to the merger, directly or indirectly through one or
more wholly owned subsidiaries, beneficially owns 100% of the outstanding voting
securities of the entity resulting from the merger) beneficially owns, directly
or indirectly, immediately after the merger, 35% or more of the voting power of
the outstanding voting securities or the outstanding common stock of the entity
(or comparable equity interests) resulting from the merger.



 
(B)
an exchange, pursuant to a statutory exchange of Outstanding Company Voting
Securities held by shareholders of the Company immediately prior to the
exchange, of shares of one or more classes or series of Outstanding Company
Voting Securities for cash, securities or other property, except for voting
securities of a direct or

 
- 7 -

--------------------------------------------------------------------------------



     indirect parent entity of the Company (after giving effect to the statutory
share exchange) owning directly, or indirectly through wholly-owned
subsidiaries, both beneficially and of record 100% of the Outstanding Company
Voting Securities immediately after the statutory share exchange if (1) the
persons who were the beneficial owners, respectively, of the Outstanding Company
Voting Securities and the Outstanding Common Stock of the Company immediately
before such statutory share exchange own, directly or indirectly, immediately
after the statutory share exchange more than 50% of, respectively, the voting
power of the then outstanding voting securities and the then outstanding common
stock (or comparable equity interests) of such parent entity, and (2) all
holders of any class or series of Outstanding Company Voting Securities
immediately prior to the statutory share exchange have the right to receive
substantially the same per share consideration in exchange for their Outstanding
Company Voting Securities as all other holders of such class or series (except
for those exercising statutory dissenters’ rights),



 
(C)
a sale or other disposition of all of substantially all of the assets of the
Company (in one transaction or a series of transactions),



unless a majority of the voting power of voting stock (or the voting equity
interest) of the surviving entity or its parent entity or of any entity
acquiring all or substantially all of the assets of the Company (in the case of
a merger, consolidation or disposition of assets) or the Company or its parent
entity (in the case of a statutory share exchange) is, immediately following the
merger, consolidation, statutory share exchange or disposition of assets,
beneficially owned by the Executive or a group of persons, including the
Executive, acting in concert;


(iv)           the shareholders of the Company approve a definitive agreement or
plan to liquidate or dissolve the Company; or


(v)           (A)           the Company enters into an agreement in principle or
a definitive agreement relating to a Change in Control described in clause (i),
(ii) or (iii) above which ultimately results in such a Change in Control
described in clause (i), (ii) or (iii) hereof,


(B)           a tender or exchange offer or proxy contest is commenced which
ultimately results in a Change in Control described in clause (i) or (ii)
hereof, or


- 8 -

--------------------------------------------------------------------------------


(C) there shall be an involuntary termination of employment of Executive or a
termination by the Executive of employment for Good Reason prior to an event
that would otherwise constitute a Change in Control, and Executive reasonably
demonstrates that such event (x) was requested by a third party that has
previously taken other steps reasonably calculated to result in a Change in
Control described in clause (i), (ii) or (iii) hereof and which ultimately
results in a Change in Control described in clause (i), (ii) or (iii) hereof or
(y) otherwise arose in connection with or in anticipation of a Change in Control
described in clause (i), (ii), (iii) or (iv) above that ultimately occurs.


(e)            COBRA.  “COBRA” means the benefit continuation provisions under
the Consolidated Omnibus Budget Reconciliation Act of 1986.  For purposes of
this Agreement, COBRA is deemed to include the group term life insurance
continuation requirements under Minnesota law.


(f)           Code.  “Code” means the Internal Revenue Code of 1986, as amended.


(g)            Disability.  “Disability” means a continuing condition of
Executive that has been determined to meet the criteria set forth in the
Company’s Long Term Disability Plan, or similar successor plan, to render
Executive eligible for long-term disability benefits under said plan, whether or
not Executive is in fact covered by such plan.  The determination shall be made
by the insurer of the plan or, if Executive is not covered by the plan, by the
Company in its sole discretion.


(h)           First Change in Control.  “First Change in Control” means the
occurrence of the earliest Change in Control to occur during the Term.


(i)           Good Reason.  “Good Reason” means any of the following actions by
the Company without Executive’s written consent, provided that Executive first
gives written notice within 30 days after the action first occurs and the
Company fails to cure its actions within 90 days thereafter:


(i)           the Company’s material breach of this Agreement or the Executive
Agreement;


(ii)           the assignment to Executive of duties and responsibilities that
are substantially inconsistent with, or materially diminish, Executive’s
position with the Company as in effect immediately prior to the First Change in
Control, other than for Cause or on account of Disability;


(iii)           Executive’s duties, responsibilities, authority or compensation
are materially diminished as compared with Executive’s duties, responsibilities,
authority or compensation as in effect immediately prior to the First Change in
Control, other than for Cause or on account of Disability;


- 9 -

--------------------------------------------------------------------------------


(iv)           the Company fails to obtain assumption of this Agreement by any
Successor as contemplated by Section 6;


(v)           the Company requires Executive to relocate to any place other than
a location within twenty-five (25) miles of the location at which Executive
performed duties immediately prior to the First Change in Control or, if
Executive performed such duties at the Company’s principal executive offices,
the Company relocates its principal executive offices to any location other than
a location within twenty-five (25) miles of the location of the principal
executive offices immediately prior to the First Change in Control; or


(vi)           the Company requires that Executive travel on Company business to
a substantially greater extent than required immediately prior to the First
Change in Control.


Notwithstanding the foregoing, Good Reason shall not exist if the Company’s
action is isolated, insubstantial or inadvertent and such action is not taken in
bad faith.


(j)            Involuntary Termination.  “Involuntary Termination” means a
termination of employment instigated by the Company without the consent or
agreement of Executive, or which is otherwise considered an involuntary
separation from service under Code § 409A or guidance thereunder.


(k)            STIP.  “STIP” means the Company’s Short-Term Incentive Plan, as
amended, or any successor plan.


(l)            Successor.  “Successor” means any person or entity acquiring
directly or indirectly a majority of the Outstanding Company Voting Securities
(by purchase, merger, consolidation or otherwise) or all or substantially all of
the assets of the Company.


(m)            Term.  “Term” has the meaning set forth in Section 14 of this
Agreement.


(n)            Termination Date.  “Termination Date” means the date on which
Executive’s termination of employment by the Company is effective.  For purposes
of payments of benefits under Sections 2 and 3, the Termination Date shall mean
the date on which a “separation from service” has occurred for purposes of Code
§ 409A and the guidance thereunder.


(o)            Transition Period.  “Transition Period” means the three-year
period commencing on the date of the earliest to occur of a Change in Control
described in clause (i) through (iv) of Section 5(d) and ending on the third
anniversary of such date.


- 10 -

--------------------------------------------------------------------------------


(p)            Window Period.  “Window Period” means the thirty-day period
immediately following the first anniversary of the First Change in Control that
is a Change in Control described in clause (i) through (iv) of Section 5(d).


6.           Successors and Assigns.


(a)           This Agreement is binding on and inures to the benefit of
Executive and Executive’s heirs, legal representatives and permitted assigns,
and on the Company and its successors and permitted assigns.  No rights or
obligations of Executive or the Company hereunder may be assigned, pledged,
disposed of or transferred by such party to any other person or entity without
the prior written consent of the other party.
 


(b)           The Company will require any Successor, by agreement in form and
substance satisfactory to Executive, to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession (other than in the case of a merger or consolidation) shall be a
breach of this Agreement and shall entitle Executive to compensation from the
Company in the same amount and on the same terms as Executive would be entitled
hereunder if Executive had otherwise terminated Executive’s employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any Successor that is required to execute and deliver
the agreement provided for in this Section 6(b) or that otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.


7.           Separate Representation.  Executive hereby acknowledges that he has
sought and received independent advice from counsel of his own selection in
connection with this Agreement and has not relied to any extent on any officer,
director or shareholder of, or counsel to, the Company in deciding to enter into
this Agreement.


8.           Governing Law; Jurisdiction.  All matters relating to the
interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Minnesota or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Minnesota.  Executive and the
Company consent to jurisdiction of the courts of the State of Minnesota and/or
the federal district courts, District of Minnesota, for the purpose of resolving
all issues of law, equity, or fact arising out of or in connection with this
Agreement.  Any action involving claims of a breach of this Agreement shall be
brought in such courts.  Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction.  Venue, for the purpose of all such
suits, shall be in Hennepin County, State of Minnesota.


- 11 -

--------------------------------------------------------------------------------


9.           Specific Performance.  Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
covenants contained in this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the parties
agrees that the other party shall be entitled to an injunction or injunctions to
prevent breaches of such covenants and to enforce specifically such covenants in
any action instituted before a proper forum in addition to any other remedy to
which such other party may be entitled under this Agreement or at law or in
equity.


10.           Notices.  All notices hereunder shall be delivered by hand or sent
by registered or certified mail, return receipt requested, postage prepaid, to
the party to receive the same at the address set forth with the signature of
such party hereto or at such other address as may have been furnished to the
sender by notice hereunder.


11.           Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.


12.           Amendments and Waivers.  No provision hereof may be altered,
amended, modified, waived or discharged in any way whatsoever except by written
agreement executed by both parties.  No delay or failure of either party to
insist, in any one or more instances, upon performance of any of the terms and
conditions of this Agreement or to exercise any rights or remedies hereunder
shall constitute a waiver or a relinquishment of such rights or remedies or any
other rights or remedies hereunder.


13.           Severability; Severance. In the event that any portion of this
Agreement is held to be invalid or unenforceable for any reason, it is hereby
agreed that such invalidity or unenforceability shall not affect the other
portions of this Agreement and that the remaining covenants, terms and
conditions or portions hereof shall remain in full force and effect, and any
court of competent jurisdiction or arbitrator, as the case may be, may so modify
the objectionable provision as to make it valid, reasonable and enforceable.


14.           Term. This Agreement shall commence on the date of this Agreement
and shall terminate, and the term of this Agreement (the “Term”) shall end, on
(A) December 31, 2010, provided that such period shall be automatically extended
for one year, and from year to year thereafter, until written notice of
termination of this Agreement is given by the Company or Executive to the other
party hereto at least 60 days prior to December 31, 2010 or the extension year
then in effect, or (B) if the first day of the Transition Period occurs prior to
December 31, 2010 (or prior to the end of the extension year then in effect),
the third anniversary of the first day of the Transition Period.



7036v1
 
- 12 -

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first above written.


EXECUTIVE                                                                                     TENNANT
COMPANY






Name: [NAME]                                                                           Name:  [NAME]


Address:                      [ADDRESS]                                                                Title:  
                       [TITLE]

 
 
- 13 -

--------------------------------------------------------------------------------

 

 